The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the elected embodiment for the claimed limitation of “the optical element comprising at least one integrated indicator”, as recited in claim 19, for the following reason:
Claim 19 recites “the optical element comprising at least one integrated indicator”.  This means that within the boundaries of the claim, the presence of more than one integrated indicator is required.  However, in response to the restriction requirement, filed on 07/22/2015, applicants elected the embodiment of figures 4, 7 and 9-11, which comprises only one integrated indicator, for examination.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. (5,757,557) in view of Yoon et al. (2011/0204508).Regarding claim 1, Medvedev et al. teach in figure 1 and related text a light emitting device, comprising: 
a light emitting element 21; and
an optical element (the entire device as depicted in figures 1A and 1B) in contact with the light emitting diode chip 1 (since the chip is part of the optical element), wherein the optical element (the top part of the optical element) forms a primary emission surface for the light emitting device, the optical element comprising a concave trench 12 the location or shape of said indicator in said optical element indicating one or more characteristics of said device,
wherein said indicator is located in said optical element such that said indicator is in the path of light emission from said light emitting diode chip and said indicator is localized to a portion of the primary emission surface that is displaced from a center axis of the optical element (at least part of said indicator is displaced from a center axis of the optical element) such that other portions of the primary emission surface are devoid of said indicator and any other indicator.

Medvedev et al. do not explicitly state using trench 12 as indicator, and do not teach using a light emitting diode chip.Yoon et al. teach in figure 1 and related text using trench 112 as subtractive indicator in encapsulant 114.Yoon et al. further teach in figure 6 and related text using an LED chip.
Medvedev et al. and Yoon et al. are analogous art because Medvedev et al. is directed to light emitting device comprising a trench in an encapsulant material and Yoon et al. is directed to packaging of integrated circuits, which can include light emitting devices, and comprising an indicator being a trench in an encapsulant material.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to modify Medvedev et al.’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use LED chip and trench 12 as indicator in Medvedev et al.’s device, as taught by Yoon et al., in order to expand the utility of the device by using well known advanced technology such as an LED chip and by using the trench as an indicator. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.Regarding claims 2-3, 5-9, 11-13 and 16-17, Medvedev et al. teach in figure 1 and related text a substrate 23;
wherein said optical element is on 90% or more of a top surface of said substrate, and
 further comprising a substrate; wherein said optical element is on substantially all of a top surface of said substrate,
wherein said optical element is substantially symmetrical but for said indicator,
wherein said device is substantially symmetrical but for said indicator,
 wherein said device is configured to emit a lumen output substantially equal to an equivalent device without said indicator,
 wherein said device is configured to emit light with an output profile substantially similar to an equivalent device without said indicator, 
wherein said optical element is molded, 
wherein said optical element is an encapsulant, 
wherein said optical element is a lens,
wherein the shape of said optical element comprises said indicator,
 wherein said optical element comprises a material more rigid thansilicone, and
wherein said optical element comprises glass. 

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said optical element in prior art’s device substantially opaque in order to increase the utility of the device and in order to use the device in application which requires privacy.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in prior art’s device, in order to simplify the processing steps and the cost of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use the indicator of prior art’s device to indicate the proper mounting orientation for said light emitting device, in order to use the device in an application which requires mounting orientation information.

Regarding claim 49, Medvedev et al. teach in figure 1 and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1 of Medvedev et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.


Claims 19-23, 25-26, 43-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. (5,757,557) in view of Yoon et al. (2011/0204508).
Regarding claim 19, Medvedev et al. teach in figure 1 and related text a light emitting device, comprising:
a light emitting element 21; and 
an optical element (the entire device as depicted in figures 1A and 1B) in contact with the light emitting diode chip 1 (since the chip is part of the optical element), wherein the optical element (the top part of the optical element) forms a primary emission surface for the light emitting device, the optical element comprising at least one integrated indicator 12 (since said indicator is part of said optical element), the location or shape of said at least one integrated indicator in said optical element indicating one or more characteristics of said light emitting device,
said at least one integrated indicator in the path of light emission from said light emitting diode chip and localized in a portion of the primary emission surface such that the at least one integrated indicator is displaced from a center axis of the optical element (at least part of said indicator is displaced from a center axis of the optical element) and other portions of the primary emission surface are devoid of said indicator and any other indicator,
wherein said at least one integrated indicator creates a void 12 in said optical element.

Medvedev et al. do not explicitly state using trench 12 as indicator.Yoon et al. teach in figure 1 and related text using trench 112 as subtractive indicator in encapsulant 114.
Yoon et al. further teach in figure 6 and related text using an LED chip.
Medvedev et al. and Yoon et al. are analogous art because Medvedev et al. is directed to light emitting device comprising a trench in an encapsulant material and Yoon et al. is directed to packaging of integrated circuits, which can include light emitting devices, and comprising an indicator being a trench in an encapsulant material.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to modify Medvedev et al.’s device because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use LED chip and to use trench 12 as indicator localized in a particular region of an emission surface, as taught by Yoon et al., in Medvedev et al.’s device, in order to expand the utility of the device by using well known advanced technology such as an LED chip and by using the trench as an indicator.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.Regarding claims 20-21, 23 and 25, Medvedev et al. teach in figure 1 and related text said optical element is substantially symmetrical but for said at least one integrated indicator, 
wherein said at least one integrated indicator is visible to the human eye, 
wherein said optical element comprises said at least one integrated indicator, 
wherein said at least one integrated indicator is subtractive.
Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said integrated indicator in prior art’s device comprises a first dimension of about 200 microns to about 500 microns in order to use the device in application which requires specific dimensions.
Regarding claim 26, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said at least one integrated indicator in prior art’s device as a frustospherical in order to use the device in application which requires specific indicators, by using well-known shapes of indicators or markers.
Regarding claim 43, Medvedev et al. teach in figure 1 and related text a light emitting device (LED) package, comprising:
a substrate 23;
an LED 20 on said substrate; and
an encapsulant (the combination of collimator 10, envelope 6, body 5 and the element contacting chip 1) on said LED chip and said substrate, 
wherein the encapsulant comprises a single indicator 12, the location or shape of said indicator indicating one or more characteristics of said LED package, 
said single indicator positioned such that the single indicator is displaced from a center axis of the encapsulant (at least part of said indicator is displaced from a center axis of the encapsulant) and other portions of the encapsulant are devoid of said indicator and any other indicator;
wherein said indicator comprises a concave shape 12, and 
wherein said indicator indicates external location, orientation, or device type information, or a combination thereof.
Medvedev et al. do not teach using a chip and wherein said indicator positioned such that said encapsulant is asymmetricalYoon et al. teach in figure 6 and related text using an LED chip. It would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use a chip, as taught by Yoon et al., in prior art’s device, and to position said indicator such that said encapsulant is asymmetrical, in order to expand the utility of the device by using well known advanced technology such as an LED chip, and in order to simplify the processing steps of making the device by not requiring recess 12 to be exactly in the middle of the emission surface, respectively.
Regarding claim 44, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to form said encapsulant of silicone in prior art’s device in order to improve the resilience of the device by using well-known material.  Note that substitution of materials is not patentable even when the substitution is new and useful. Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Regarding claims 45-46, it would have been obvious to a person of ordinary skill in the art, on the effective filling date of the claimed invention, to use an encapsulant comprises a wavelength conversion material and scattering particles in prior art’s device, in order to improve the reflection capabilities of the device.

Regarding claims 47-48, Medvedev et al. teach in figure 1 and related text that said indicator is a hemispheric void or frustospheric void, and said indicator is subtractive.

Regarding claim 50, Medvedev et al. teach in figure 1 and related text that said indicator indicates characteristics from the group consisting of polarity, location of solder pads, primary emission direction (since the primary emission direction is clearly depicted in figure 1 of Medvedev et al.) number of LED chips, types of LED chips, device emission color, device emission brightness, and device emission pattern.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
7/25/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800